Citation Nr: 0422629	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  97-29 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.

2.  Entitlement to service connection for a sinus condition 
with headaches.

3.  Entitlement to service connection for a bronchial 
pulmonary disease.

4.  Entitlement to service connection for chronic cellulitis.

5.  Entitlement to an increased rating for the residuals of a 
right heel fracture, currently evaluated as 20 percent 
disabling.

6.  Entitlement to an increased rating for the residuals of a 
left second metatarsal fracture, currently evaluated as 20 
percent disabling.

7.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated as 10 percent disabling.

8.  Entitlement to an effective date earlier than August 30, 
1996, for the grant of service connection and the assignment 
of a 20 percent disability rating for residuals of a right 
heel fracture.

9.  Entitlement to an effective date earlier than August 30, 
1996, for the grant of a 20 percent disability rating for 
residuals of a left second metatarsal fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant-Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to February 
1972, including combat service in the Republic of Vietnam.  
The veteran is a recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, among other things, denied entitlement to 
service connection for a sinus condition with headaches, a 
bronchial pulmonary disease, and chronic cellulitis; granted 
entitlement to service connection for the residuals of a 
right heel fracture, assigning a 10 percent initial 
evaluation thereto effective August 30, 1996; granted 
entitlement to service connection for hemorrhoids, assigning 
a noncompensable initial evaluation thereto effective August 
30, 1996; and granted an increase in rating to 10 percent for 
the residuals of a left second metatarsal fracture.  The 
veteran appealed not only the denials of entitlement to 
service connection, but also the assignment of ratings and 
the assignment of effective dates.  During the course of this 
appeal, the RO has increased the ratings for both the 
veteran's right heel and left second toe disabilities to 20 
percent each and denied his claims of entitlement to earlier 
effective dates for those ratings. 

This matter also comes before the Board on appeal from a May 
2001 rating decision of the same RO which denied entitlement 
to service connection for post-traumatic stress disorder.

At a hearing before the Board held in February 2004, the 
veteran withdrew his appeal of entitlement to service 
connection for malaria and entitlement to an earlier 
effective date for the grant of service connection for 
hemorrhoids.  Thus, the issues remaining on appeal are as set 
forth on the title page of this decision.

The issues of entitlement to service connection for an 
acquired psychiatric disorder, a bronchial pulmonary disease, 
and chronic cellulitis will be addressed in the remand 
portion of this decision.  

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will contact the veteran 
if additional action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not currently have a sinus condition 
with headaches medically linked to his period of active 
service.

3.  The residuals of the veteran's right heel fracture are 
moderately severe causing pain with extended periods of 
walking and standing.

4.  The residuals of the veteran's left second metatarsal 
fracture are moderately severe causing pain with extended 
periods of walking and standing.

5.  The veteran has external and internal hemorrhoids with 
persistent bleeding and secondary anemia.

6.  The veteran submitted a claim of entitlement to service 
connection for a right foot disability on August 30, 1996.

7.  Criteria for a 20 percent evaluation for the residuals of 
a right heel fracture were not objectively demonstrated prior 
to August 30, 1996.

8.  The veteran submitted a claim of entitlement to an 
increased rating for his service-connected condition of the 
skeletal system (left second metatarsal) on February 15, 
1994.

9.  Criteria for a 20 percent evaluation for residuals of a 
right second metatarsal fracture were not objectively 
demonstrated prior to February 15, 1994.


CONCLUSIONS OF LAW

1.  A sinus condition with headaches was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303, 3.306 (2003).

2.  Criteria for a rating higher than 20 percent for the 
residuals of a right heel fracture have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.71, 4.71a, Diagnostic Code 5284 (2003).

3.  Criteria for a rating higher than 20 percent for the 
residuals of a left second metatarsal fracture have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5284 (2003).

4.  Resolving all reasonable doubt in favor of the veteran, 
criteria for a 20 percent rating for hemorrhoids have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.114, Diagnostic Code 7336 (2003).

5.  Criteria for an effective date earlier than August 30, 
1996, for the grant of service connection and assignment of a 
20 percent disability rating for the residuals of a right 
heel fracture have not been met.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2003).

6.  Criteria for an effective date of February 15, 1994, for 
the assignment of a 20 percent disability rating for the 
residuals of a left second metatarsal fracture have been met.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Board notes at the outset of this decision that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)) which includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decision in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II), which addressed the timing and content of 
proper VCAA notice.  Following a complete review of the 
record evidence, the Board finds, for the reasons expressed 
immediately below, that the development of the claims here on 
appeal has proceeded in accordance with the law and 
regulations. 
 
The Court's decision in Pelegrini II  held, in part, that a 
VCAA notice, as required by 38 U.S.C. Section 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
in April 1997, long before the VCAA was enacted, and the VCAA 
notice was given to the veteran in July 2003.  Fortunately, 
the Court acknowledged in Pelegrini II that some claims were 
pending at the time the VCAA was enacted and that proper 
notice prior to the initial AOJ decision was impossible.  The 
Court specifically stated in Pelegrini II that it was not 
requiring the voiding or nullification of any AOJ action or 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.   

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in July 2003.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claims and the responsibilities of VA and the veteran in 
obtaining evidence.  The letters stated that (1) the evidence 
needed to substantiate the veteran's claims was, among other 
things, evidence that his service-connected disabilities were 
more severe than rated, that the claimed disabilities were 
incurred in or aggravated during service, and evidence of the 
date the veteran filed his claims (2) VA would obtain 
relevant records from any Federal agency and relevant records 
identified by the veteran, and (3) the veteran is responsible 
for supplying VA with sufficient information to obtain 
relevant records on his behalf and is ultimately responsible 
for submitting all relevant evidence not in the possession of 
a Federal department or agency.  The Board notes that 
although the Court in Pelegrini II indicated that there was a 
fourth element of notification, VA General Counsel rendered a 
Precedential Opinion in February 2004, finding that 38 U.S.C. 
Section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 
2004).  Thus, under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining medical evidence and affording him physical 
examinations.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Furthermore, the veteran testified before an RO hearing 
officer in September 1999 and before the Board in February 
2004.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.  


II.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

The veteran asserts that he began having sinus problems with 
headaches while serving in the Republic of Vietnam in the 
jungle.  His service records do not reflect any treatment for 
a sinus condition and complaints of headaches during service 
were associated with upper respiratory infections.  There was 
no finding of a sinus condition upon discharge from the 
service in 1972.

Post-service treatment records do not contain complaints of 
sinus problems.  The veteran advised a VA examiner in April 
1998 that he treated his sinus problems with over-the-counter 
medication about once per month.  X-rays taken at that time 
showed evidence of left maxillary sinus disease determined to 
probably be sinusitis.  The examiner noted tenderness in the 
frontal and maxillary sinuses with no obstruction, discharge 
or crusting.  Chronic left maxillary sinusitis with headaches 
was diagnosed.  The examiner, however, did not link the 
current diagnosis to the veteran's period of active service 
notwithstanding the history as related by the veteran 
including complaints of sinus problems since 1970.

Given the evidence of record, the Board finds that the 
veteran currently has a sinus condition but there is no 
suggestion in the medical record that the current disability 
is a result of the veteran's active service.  Although it is 
certainly plausible that an individual could develop a sinus 
problem as a result of spending time in the vegetation of the 
Vietnam jungles, the veteran's statements standing alone are 
insufficient to establish a relationship between a current 
disability and a period of service because he is not 
medically qualified to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Absent 
evidence of treatment at some point during the twenty-five 
years between discharge from service and the time of 
diagnosis of chronic sinusitis and/or a medical opinion 
linking the current disability to the veteran's period of 
service, entitlement to service connection must be denied.

III.  Increased Ratings

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Right Heel

The veteran's right heel disability has been evaluated using 
the criteria of 38 C.F.R. Section 4.71a, Diagnostic Code 
5284, for foot injuries.  Specifically, a 30 percent 
evaluation is assigned when there is evidence of severe 
impairment, a 20 percent evaluation is assigned when there is 
moderately severe impairment, and a 10 percent evaluation is 
assigned when there is evidence of only moderate impairment.  
It is noted that Diagnostic Code 5284 is used for rating the 
residuals of a right heel fracture because there is not a 
diagnostic code that sets forth criteria for assigning 
disability evaluations for that specific disability and when 
an unlisted condition is encountered, it is permissible to 
rate that condition under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  See 
38 C.F.R. § 4.20.  

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The United 
States Court of Appeals for Veterans Claims (Court) 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  In accordance therewith, and in accordance with 
38 C.F.R. Section 4.59, which requires consideration of 
painful motion with any form of arthritis, the veteran's 
reports of pain, weakness and easy fatigability have been 
considered in conjunction with the Board's review of the 
objective medical evidence.

The evidence of record shows that the veteran has 
consistently complained of right heel pain affecting his 
ability to stand and walk for an extended period of time.  
Treatment records show that he has been prescribed inserts 
for his shoes as well as braces to stabilize the ankle as he 
is also diagnosed as having osteoporosis.  The veteran is 
also prescribed pain medication for his various 
musculoskeletal complaints, including right foot pain.

The veteran has undergone a number of VA examinations and 
described right foot pain affecting his ability to stand and 
walk for extended periods of time, with the pain being worse 
when standing on hard surfaces.  In April 1998, a VA examiner 
opined that the veteran had functional impairment in both 
feet due to pain, but had no muscle atrophy.  In October 
1999, a VA examiner found no swelling, heat, or redness, but 
noted callosity of the right great toe.  X-rays at that time 
showed only mild osteopenia with no other changes since prior 
examination.  In February 2001, a VA examiner found no 
swelling, redness, locking, or instability in the right foot 
and ankle, but noted tenderness and bilateral forefoot 
deformity.  This examiner also opined that the veteran had 
some functional impairment due to pain and diagnosed a healed 
right calcaneal stress fracture.  And, in July 2003, a VA 
examiner found the right foot supple with no discomfort upon 
ambulating on tip toes and heels.  He opined, however, that 
the veteran had a decreased endurance due to pain in both of 
his feet.  It was also noted that the veteran favored walking 
on the heel and lateral border of the left foot.

The veteran testified before for an RO hearing officer and 
before the Board that he experienced right heel pain with 
extended periods of walking and standing, that he 
occasionally used a cane and/or a wheelchair because of 
bilateral foot pain, that he used prescribed pain medication 
as needed, and that he experienced occasional swelling in his 
right foot.  He stated that he obtained inserts and orthotics 
from VA.  The veteran also testified before the RO hearing 
officer in 1999 that he experienced excruciating pain about 
once or twice per week.

Given the evidence of record, the Board finds that the 
veteran's right heel disability is moderately severe and is 
appropriately evaluated as 20 percent disabling as evidenced 
by his complaints of pain upon extended periods of standing 
and walking.  A higher evaluation is not appropriate for 
assignment as the evidence of record clearly shows that the 
veteran maintains the ability to ambulate, is not severely 
limited in his functioning by the periodic right foot pain, 
weakness or easy fatigability, and only requires treatment 
with pain medication on an as needed basis.  Thus, the 
veteran's request for a rating higher than 20 percent for 
right heel disability is denied on a schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is totally unemployable 
because of his service-connected disabilities, he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings 
with respect to his right heel disability and the Board has 
been similarly unsuccessful.  The veteran has not required 
frequent periods of hospitalization for his right heel 
disability and treatment records are void of any finding of 
exceptional limitation due to the right heel disability 
beyond that contemplated by the schedule of ratings.  The 
Board does not doubt that limitation caused by continued pain 
and weakness in the foot has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the 20 percent evaluation 
currently assigned for right heel disability adequately 
reflects the clinically established impairment experienced by 
the veteran and his request for a higher rating is denied.

Left Second Metatarsal

The veteran's left second toe disability has also been 
evaluated using the criteria of Diagnostic Code 5284 for foot 
injuries.  Specifically, a 30 percent evaluation is assigned 
when there is evidence of severe impairment, a 20 percent 
evaluation is assigned when there is moderately severe 
impairment, and a 10 percent evaluation is assigned when 
there is evidence of only moderate impairment.  As noted 
above, rating by analogy is appropriate when disabilities are 
not specifically listed in the schedule of ratings.  See 
38 C.F.R. § 4.20.  Additionally, as set out above, the 
veteran's reports of pain, weakness and easy fatigability 
have been considered in conjunction with the Board's review 
of the objective medical evidence pursuant to 38 C.F.R. 
Sections 4.40 and 4.45.

Treatment records show that he has been prescribed pain 
medication for his various musculoskeletal complaints, 
including left foot pain.  The veteran has undergone a number 
of VA examinations and described left foot pain affecting his 
ability to stand and walk for extended periods of time, with 
the pain being worse when standing on hard surfaces.  In 
April 1998, a VA examiner opined that the veteran had 
functional impairment in both feet due to pain, but had no 
muscle atrophy.  In October 1999, a VA examiner found no 
swelling, heat, or redness, but noted that the veteran had 
experienced additional injury to his toes in 1994.  X-rays at 
that time showed only mild osteopenia with no other changes 
since prior examination.  In February 2001, a VA examiner 
found no swelling or redness in the left second toe, but 
noted tenderness and bilateral forefoot deformity.  This 
examiner also opined that the veteran had some functional 
impairment due to pain and diagnosed a healed left second 
metatarsal fracture.  And, in July 2003, a VA examiner found 
the left foot moderately tender without swelling, but with 
pain dorsally in the mid-foot while walking.  He opined that 
the veteran had decreased endurance due to pain in both of 
his feet.  It was also noted that the veteran favored walking 
on the heel and lateral border of the left foot.

The veteran testified before for an RO hearing officer and 
before the Board that he experienced left foot pain with 
extended periods of walking and standing, that he 
occasionally used a cane and/or a wheelchair because of 
bilateral foot pain, and that he used prescribed pain 
medication as needed.  He described occasional swelling in 
the left second toe and pointed out that his shoes were 
wearing in the area of that toe.  He stated that he obtained 
inserts and orthotics from VA.  The veteran also testified 
before the RO hearing officer in 1999 that he experienced 
excruciating pain about once or twice per week.

Given the evidence of record, the Board finds that the 
veteran's left second toe disability is moderately severe, at 
worst, and is generously evaluated as 20 percent disabling.  
Specifically, the veteran's complaints of pain upon extended 
periods of standing and walking are not limited to his toe, 
but are related to his entire left foot.  There is no 
evidence suggesting that only the left toe disability limits 
the veteran's functional ability.  Thus, a higher evaluation 
is not appropriate for assignment as the evidence of record 
clearly shows that the veteran maintains the ability to 
ambulate and is not severely limited in his functioning by 
the periodic left second toe pain.  As such, the veteran's 
request for a rating higher than 20 percent for left second 
toe disability is denied on a schedular basis.  His request 
is also denied on an extra-schedular basis because there is 
no evidence of exceptional or unusual factors which would 
render application of the schedule impractical.  
Specifically, the veteran has not required frequent periods 
of hospitalization for his left second toe disability and 
treatment records are void of any finding of exceptional 
limitation due to the toe disability beyond that contemplated 
by the schedule of ratings.  

Hemorrhoids

The veteran's hemorrhoids are rating using the criteria of 38 
C.F.R. Section 4.114, Diagnostic Code 7336.  Specifically, a 
20 percent evaluation is assigned when there is evidence of 
internal or external hemorrhoids with persistent bleeding and 
with secondary anemia or fissures; a 10 percent evaluation is 
assigned when there is evidence of large or thrombotic, 
irreducible, hemorrhoids with excessive redundant tissue 
evidencing frequent recurrences; and, a noncompensable 
evaluation is assigned when there is evidence of mild or 
moderate internal or external hemorrhoids.

The evidence of record reveals that the veteran has a lengthy 
history of both internal and external hemorrhoids and has 
undergone several hemorrhoidectomies.  His treatment records 
show consistent complaints of intermittent periods of severe 
bleeding followed by more aggressive treatment and periods of 
less severe bleeding and recurrences.  Examination reports 
and treatment notes also show periods of fecal leakage and 
times when the veteran has not experienced such loss of 
control.  And, on several occasions, the treatment records 
reference treatment for anemia.

The veteran testified before an RO hearing officer and before 
the Board that he has severe pain and persistent bleeding 
associated with his hemorrhoids and has been anemic over the 
years due to the severe bleeding.  He has had multiple 
surgeries, but continues to have severe limitation due to 
pain with sitting and soiling of his undergarments.  The 
veteran testified before the Board in February 2004 that he 
had periods of uncontrollable bleeding and had to change his 
undergarments twice per day during those times.

It is noted at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.  Moreover, where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be applied if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Given the evidence of record, the Board finds that when 
resolving all reasonable doubt in favor of the veteran, the 
more appropriate evaluation for assignment is the 20 percent 
evaluation for internal and external hemorrhoids with 
persistent bleeding and secondary anemia.  While there is a 
question in the record as to whether the veteran continues to 
be anemic, the record clearly shows treatment for anemia with 
continued severe symptoms and persistent bleeding.  
Accordingly, the Board finds that the criteria for a 20 
percent schedular rating have been met.   Assignment of a 
higher rating an extra-schedular basis, however, is denied as 
there is no evidence of exceptional or unusual factors which 
would render application of the schedule impractical.  
Specifically, the veteran has not required frequent periods 
of hospitalization for his hemorrhoids and treatment records 
are void of any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings.  

IV.  Effective Dates

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.  In claims for increase, the earliest 
date as of which it is factually ascertainable that an 
increase in disability occurred will be assigned as the 
effective date if the claim is received within one year from 
such date, otherwise the effective date assigned will be the 
date of receipt of claim.  See 38 C.F.R. § 3.400(o)(2).  

It is important to note that notwithstanding the Board's 
denial of evaluations in excess of 20 percent for the 
veteran's right heel disability and for his left second 
metatarsal disability, all evidence of record has been 
considered in determining the appropriate date to assign as 
the effective date for the rating increases to 20 percent 
pursuant to Hazan v. Gober, 10 Vet. App. 511 (1997).  
Specifically, all medical evidence of record has been 
considered in an effort to determine the date on which 
criteria for 20 percent ratings were objectively shown.

The veteran asserts that he submitted a request for increased 
ratings for his feet disabilities in 1994 when he submitted a 
request for re-evaluation of his service-connected skeletal 
system.  He points out that the VA letter he received in 
March 1986 reflecting a grant of VA compensation benefits for 
his fractured left second metatarsal referred to the 
disability as a condition of the skeletal system and that he 
believed that meant all bones in his body.  As such, he 
argues that the February 1994 claim was open until the April 
1997 rating decision here on appeal.

The evidence clearly shows that the veteran was granted 
entitlement to service connection for his left second 
metatarsal disability in March 1986, was advised of that 
decision in a letter referring to the disability as a 
condition of the skeletal system, and that he did not appeal 
the decision.  It is also clear that he requested entitlement 
to service connection for a back disability secondary to a 
service-connected disability in July 1992, requested a re-
evaluation of his service-connected skeletal system on 
February 15, 1994, and was advised of the denial of 
entitlement to service connection for a back disability in 
September 1994.  The first rating decision with respect to 
the veteran's request for an increased rating for his 
condition of the skeletal system, i.e.:  left second 
metatarsal fracture, is dated in April 1997.  Accordingly, 
the date of claim for the request for an increased rating for 
the left toe disability is February 15, 1994.

The first claim submitted by the veteran for entitlement to 
service connection for a right foot disability is dated 
August 30, 1996.  The suggestion that the earlier claims also 
related to the right foot disability is not supported by the 
record because nowhere in the record has the right foot 
disability ever been referred to as a condition of the 
skeletal system.  Accordingly, the date of claim for 
entitlement to service connection for the right heel 
disability is August 30, 1996.

The medical evidence of record shows that the veteran's 
complaints of right heel and left toe pain were treated 
throughout the 1990's.  Criteria for the currently assigned 
20 percent evaluations, however, were not objectively 
demonstrated prior to receipt of the veteran's claims.  Thus, 
the appropriate date for assignment for the ratings currently 
assigned is the date the claims were received.  Accordingly, 
an effective date of February 15, 1994 is assigned for the 20 
percent increased rating for the left second metatarsal 
disability and an effective date of August 30, 1996, is 
assigned for the grant of service connection and assignment 
of a 20 percent rating for a right heel disability.  
Consequently, the veteran's request for an earlier effective 
date for the grant of entitlement to service connection for a 
right heel disability is denied, and his request for an 
earlier effective date for the grant of an increased rating 
for his left toe disability is granted by the assignment of 
February 15, 1994 as the appropriate effective date for that 
increase.


ORDER

Service connection for a sinus condition with headaches is 
denied.

A rating higher than 20 percent for the residuals of a right 
heel fracture is denied.

A rating higher than 20 percent for the residuals of a left 
second metatarsal fracture is denied.

A 20 percent rating for hemorrhoids is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.

An effective date earlier than August 30, 1996, for the grant 
of entitlement to service connection and the assignment of a 
20 percent rating for the residuals of a right heel fracture 
is denied.

An effective date of February 15, 1994, for the assignment of 
a 20 percent rating for the residuals of a left second 
metatarsal fracture is granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

The evidence of record reveals that the veteran was treated 
for upper respiratory infections and cellulitis during 
service.  He is now diagnosed as having chronic obstructive 
pulmonary disease, tinea cruris and tinea pedis.  The veteran 
also asserts that a residual of his in-service cellulitis is 
slow healing of wounds and/or sores.  The medical evidence of 
record, however, does not contain an opinion as to whether 
any of the currently diagnosed disabilities are related to 
the in-service disabilities.  Thus, these claims must be 
remanded for additional development.

The record also reflects that the veteran has been treated 
for a depressive disorder, an anxiety disorder and an 
adjustment disorder.  He does not carry the diagnosis of 
post-traumatic stress disorder notwithstanding his combat 
service and complaints of various symptoms known to be 
related to that disorder; however, a VA examiner opined in 
February 2001 that the veteran was "certainly affected" by 
his experiences in Vietnam.  Accordingly, this claim must be 
remanded for additional development to determine if any of 
the currently diagnosed psychiatric disabilities may be 
attributed to the veteran's period of active combat service.

The veteran is hereby notified that it is his responsibility 
to report for scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

Therefore, this matter is REMANDED for the following action:

1.  The veteran's claims folder should be 
returned to the VA examiner who not only 
thoroughly reviewed the veteran's claims 
folder and interviewed the veteran in May 
2003, but also rendered treatment to the 
veteran.  The examiner should be 
requested to render an opinion as to 
whether any of the veteran's currently 
diagnosed psychiatric disabilities are as 
least as likely as not related to his 
period of active service.  All opinions 
expressed must be supported by complete 
rationale.  If the examiner is not 
available or requires a psychiatric 
examination of the veteran, an 
examination should be scheduled.

2.  The veteran should be scheduled for a 
physical examination to determine if any 
currently diagnosed respiratory disorder 
and/or skin disorder is the result of his 
period of service.  His claims file 
should be made available to and reviewed 
by the examiner, the examiner should 
comment on the veteran's in-service 
treatment for upper respiratory 
infections and cellulitis, his current 
complaints of respiratory disability and 
difficulty healing, and render an opinion 
as to whether it is as least as likely as 
not that any currently diagnosed 
disability had its origin during the 
veteran's period of active service or as 
a consequence of that service.  All 
opinions expressed must be supported by 
complete rationale.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



